ORDER DENYING APPEAL
Upon Petition for Review and Stay of Judgment the Fort Peck Tribal Court of Appeals states the following:
1. That on or about June o, 1996, Tracy Bremner, guardian’ for Everett Allen Red-stone filed a Petition for Review in Stay of Judgment requesting among other things that this Court issue a Stay of the lower Courts order.
2. As basis for the petition Petitioner cites violation of due process.
3. There is no proof of service attached Petition in Review and Stay of Judgment upon the serving parties.
4. There were no filing fees paid to the Appellate Clerk at the time of the filing to properly file the Appeal rendering the Appeal invalid.
5. On June 11, 1996 the Appellate Clerk wrote a letter to the Petitioner requesting the filing fee.
6. The filing fee was not paid in a timely manner.
NOWTHEREFORE this Court makes the following order:
1. The Petition for Review is hereby denied as being untimely.